Citation Nr: 1624498	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 18, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  
This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO, among other matters, granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective July 10, 2008.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  In August 2015, the Board remanded the case for further evidentiary development.  In a November 2015 rating decision, the RO increased the rating to 20 percent, effective September 18, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that this case must be remanded to attempt to obtain VA audiological testing results that are not associated with the claims file.  

As noted in the Board's prior remand, the Veteran was first afforded an audiological examination in December 2008, and reported in January 2011 that his hearing loss had worsened.  Accordingly, pursuant to the Board's remand instructions, the Veteran was afforded a new VA examination in September 2015.  That examination showed more severe hearing loss than was present in December 2008.  

VA treatment records reflect that the Veteran underwent an audiological examination at the VA's Wyoming Health Care Center, Grand Rapids Outpatient Treatment Clinic on April 30, 2012.  Audiometric testing was administered, but the administering audiologist recommended a re-evaluation because of inconsistent results.  The Veteran underwent another audiological examination on May 15, 2012 at the same facility but with a different audiologist.  Audiometric testing was again conducted and an audiogram was produced.  However, neither the April 30, 2012 audiogram nor the May 15, 2012 audiogram are associated with the claims file, nor were the puretone threshold values from those examinations otherwise provided.  

Given the Veteran's 2011 report that his hearing had worsened, and the 2015 examination showing a marked decrease in hearing, the Board finds that the 2012 audiological results may demonstrate additional hearing loss present at that time.   
Although the examiner indicated that testing showed normal hearing in the right ear and mild-to-severe sensorineural hearing loss across all frequencies in the left ear, applying the findings on audiological examination to the regulations is an adjudicative function; thus, the audiological testing results, if available, should be obtained to permit review by the Board.  

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the actual audiogram puretone threshold results from the audiometric examinations administered on April 30, 2012 and May 15, 2012 at the VA's Wyoming Health Care Center, Grand Rapids Outpatient Clinic.  Additionally, obtain and associate with the claims file VA treatment records dating since May 2015.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




